Case 1:18-cv-05680-LDH-SJB Document 44-1 Filed 06/20/19 Page 1 of 2 PageID #: 303


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
STEPHEN ELLIOTT,
                                                                         Civil Action No: 18-CV-5680
                                   Plaintiff,


                 -against-

MOIRA DONEGAN, and JANE DOES (1-30),

                                    Defendant.
---------------------------------------------------------------------X

     DECLARATION OF NICHOLAS LEWIS, ESQ. IN OPPOSITION TO DEFENDANT’S
                           MOTION TO DISMISS


        NICHOLAS LEWIS, an attorney-at-law duly admitted to practice before the courts of the State

of New York, and an associate at Nesenoff & Miltenberg, LLP, attorneys for Plaintiff herein, and who

is not a party to this action, hereby declares as follows:

    1. I am an associate at Nesenoff & Miltenberg, LLP (the “Firm”), attorneys of record for Plaintiff,

Mr. Stephen Elliott (hereinafter “Plaintiff”), in the above-entitled action.

    2. As such, I am fully familiar with the facts and circumstances set forth herein, by virtue of my

representation of Plaintiff, and based upon review of the pleadings, affidavits, and proceedings had

herein, and the file maintained by the Firm, and I respectfully submit this declaration in opposition to

Defendant, Ms. Moira Donegan’s, Motion to Dismiss.

    3. Annexed hereto as Plaintiff’s “Exhibit A” is a true and correct copy of the Transcript of the

March 1, 2019 Court Conference before the Honorable Judge LaShann DeArcy Hall.

    4. Annexed hereto collectively as Plaintiff’s “Exhibit B” is a true and correct copy of Plaintiff’s

Letter to the Court, dated January 18, 2019, ECF Doc. 18, and Plaintiff’s Letter to the Court, dated April

22, 2019, ECF Doc. 33.



                                                            1
Case 1:18-cv-05680-LDH-SJB Document 44-1 Filed 06/20/19 Page 2 of 2 PageID #: 304


5.      Annexed hereto as Plaintiff’s “Exhibit C” is a true and correct copy of a portion of the Google

spreadsheet entitled “Shitty Media Men List,” and otherwise referred to as the “List” in this matter;

Specifically, this is a true and correct copy of the “Header” in Row 1, Column C, instructing individuals

how to post accusations anonymously. This portion of the List was captured from the List located at

https://docs.google.com/spreadsheets/d/1VMgNMqk1kG8Fr1nHEu5fsJRumWxcACJthDqH26daI/edit

#gid=0 .

     6. In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the foregoing

is true and correct.

Dated: New York, New York
       June 6, 2019
                                                        /s/ Nicholas Lewis_________
                                                        Nicholas Lewis, Esq.
                                                        Attorney for Plaintiff
                                                        363 Seventh Avenue, 5th Floor
                                                        New York, New York 10001
                                                        T.: (212) 736-4500




                                                    2
